NUMBER 13-22-00497-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                                IN RE ERIK RAMOS II


                       On Petition for Writ of Mandamus.


                                        ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       Relator Erik Ramos II has filed a petition for writ of mandamus contending that the

trial court violated relator’s right to due process under the United States Constitution and

right to due course of law under the Texas Constitution by: (1) revoking relator’s bond

without proper notice, (2) revoking relator’s bond without benefit of a hearing; and (3) by

refusing to allow relator’s counsel to present evidence or make an offer of proof.

       The Court requests that the real party in interest, the State of Texas, acting by and

through Jose Aliseda, the Bee County District Attorney, or any others whose interest

would be directly affected by the relief sought, file a response to the petition for writ of
mandamus on or before the expiration of ten days from the date of this order. See TEX.

R. APP. P. 52.2, 52.4, 52.8.

                                                           PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
21st day of October, 2022.




                                          2